DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to the previous action dated 09/15/2020. Claims 1, 7 and 8 are amended. Claims 16 and 17 are cancelled. Claims 22 and 23 are newly added.

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 12/15/2020, with respect to the rejection(s) of amended claim(s) 1, 7 and 8 under U.S.C. 103 have been fully considered and are persuasive in view of the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuan et. al. US 20170326786.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et. al. (US 5460758) in view of Yuan et.al. CN 105635705, (cited using US 20170326786, listed in IDS).
Regarding claim 1, Langer teaches an apparatus for additive manufacturing of an object, the apparatus comprising: a support for a photopolymerizable material (Figure 2, col 1, line 53, support-4), the support defining a build surface (Figure 2), a build platform positioned adjacent to the build surface and configured to hold a stacked arrangement of one or more cured layers of the photopolymerizable material (Figure 2, col 1, line 59-60, plurality of layers 6a-6d), projector for projecting radiation (Figure 2, col 2, line 10-11, projector-16) onto the photopolymerizable material. The projector (16) taught by Langer  as shown in Figure 2.
Further, Langer teaches a focused energy source-11 for moving an energy beam along a tool path to form each layer of the object and irradiating the photopolymerizable material in an inner region within the outer perimeter of the layer of the object (Figure 2). However, Langer is silent to that the focused energy source irradiating the boundary region i.e.the outer perimeter of the object and the transparent region as recited. In the same filed of endeavor pertaining to the art , Yuan discloses focused light source/laser-209 (Figure 2, [0034]) irradiating through the bottom transparent region on the boundary region i.e. the outer perimeter around the build region ([0033]); The laser has XY scanner, exposing the light with more intensity, can irradiate a  portion or partial cure the cross section forming the hatch area, subsequently as shown in the Figure-2, Yuan the  hatch area is less than the projected area which would be advantageous for producing complex shape objects reducing curing time.
It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection; and the intense focused energy source to radiate light at the surface of the resin taught by Langer with that of Yuan’s transparent bottom window teaching to cure the resin in a hatch area of the cross section of the object for the purpose of designing more complex shape objects. 

Regarding claim 3, Langer discloses as applied to claim 1 above teaches using a focused energy source (Figure 2, focused energy source- 11 and the laser beam -12) but did not explicitly disclose  passing through a transparent window .  Yuan  (Figure 2, [0034]) irradiating through the bottom transparent region on the boundary region i.e. the outer perimeter around the build region ([0033]).

It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection; and the intense focused energy source to radiate light at the surface of the resin taught by Langer with that of Yuan’s transparent bottom window teaching to cure the resin as desired by the object formed.
Regarding claim 4, Langer discloses that the an optical system-10 placed along the path of the focused energy beam-11 (Figure 2, col 1, line 66,optical system-10) but did not explicitly disclose one or more mirrors placed along the path. Yuan discloses that the pattern generator comprise of a -mirror device placed along the path of the radiation projected by the projector ([0034, mirror-204]).
It would have been obvious to further modify teachings of Langer with that of Yuan’s mirror device for producing intense focused energy source to radiate light at the surface of the resin.
Regarding claim 5, Langer is silent to the transparent window as recited in the Claim.  Yuan is relied upon, as above, to teach the transparent window, and further to teach the radiation projected by the projector follows a path from the projector through the transparent window.. The obviousness of including the transparent window of Yuan in the apparatus of Langer has been established above.”
Regarding Claim 7, Langer teaches that the focused laser beam (Figure 2) could be ultraviolet matched with the sensitivity of the photohardenable composition (col 1, line 67, col 2, line 1).  The focused energy beam will have the wavelength in the range specified in the claimed invention.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). It would be obvious to adjust the ultraviolet wavelength which primarily ranges from 300-400nm of the light within the teachings of the prior art for the purpose of matching the composition used.
Regarding Claims 18, Langer teaches that the two light sources including a projector and a focused laser beam (Figure 2) are used as also discussed in Claim 1. The focused laser beam used by Langar discloses ultraviolet matched with the sensitivity of the photohardenable composition (Figure 2, col 1, line 67, col 2, line 1).  Langer does not specifically disclose a DLP projector but Yuan discloses that the radiation projected by DLP projector follows a path from the DLP projector and is a UV radiation ([[0033], DLP-203) which can span the wavelength range 200-400 nm as desired by the for the purpose of producing different properties in the cured material.
Regarding Claim 20, Langer teaches that the two light sources including a projector and a focused laser beam (Figure 2) but fails to disclose that projector is a DLP projector, Yuan teaches the projector to be a DLP projector ([0030]).
Regarding Claim 21, Langer disclosed that the support-4 forms a portion of a tank (see figure 2).
Regarding Claim 22, Langer discloses method for additive manufacturing of a desired object, the method comprising: (a) lowering a build platform into a tank for  (Figure 2, col 1, line 53, support-4), (b) performing a first polymerization of the photopolymerizable material from a projector to define at least a portion of an outer perimeter of a cross section of the object or at least a portion of an inner region of the layer of the object with the object in a first vertical position (Figure 2, col 2, line 10-11, projector-16), (c) performing a second polymerization of the photopolymerizable material on at least a portion of the cross section of the object using a focused energy source having a wavelength of between 340 and 420 nm (Figure 2, a focused energy source-11 for moving an energy beam along a toolpath to form each layer of the object and irradiating the photopolymerizable material in an inner region within the outer perimeter of the layer of the object,  the focused laser beam used by (Figure 2, focused beam-11) Langer discloses ultraviolet matched with the sensitivity of the photohardenable composition (Figure 2, col 1, line 63-67, col 2, line 1).
It would be obvious to adjust the ultraviolet wavelength which primarily ranges from 300-400nm of the light within the teachings of the prior art to match the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Further, Langer discloses the second polymerization at least partially overlaps with the first polymerization (Figure 2 showing both the energy source overlaps) , and (d) raising the build platform to a second position (Figure 2, col 1, line 59-60, plurality of layers 6a-6d), and repeating steps (a) and (b) and/or (c) until the desired object is built (col 4, line 39-46).

Claims 8-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et. al. (US 5460758) in view of Yuan et. al. (US 20170326786). 
Regarding claim 8, Langer, discloses a method for additive manufacturing of a desired object, the method comprising (abstract): (a) moving platform to a desired distance  from a support Figure 2, col 1, line 55-57); (b) projecting energy onto the polymerizable material in the form of an image defining an outer perimeter of a cross section of the object and irradiated and cured by the radiant energy (Figure 2, col 2 , line 10, exposure element-16, illuminating the measurement area-18 by a light source which is an electromagnetic radiation source capable of curing the material ). 
Further, Langer discloses a focused energy source (Figure 2, exposure element-11) for moving an energy beam along a toolpath to form each layer of the object and irradiating the photopolymerizable material through the window in an inner region within the outer perimeter of the layer of the object intense focused laser energy source in order to photoharden in a pattern corresponding to the cross sectional configuration of three dimensional object (Figure 2, col 1, line 65-67). The focused laser beam used by Langer discloses ultraviolet matched with the sensitivity of the photohardenable composition (col 1, line 67, col 2, line 1).  However, Langer is silent to that the focused energy source irradiating the boundary region i.e.the outer perimeter of the object and the transparent portion as recited. In the same filed of endeavor pertaining to the art, Yuan discloses focused light source/laser-209 irradiating through the transparent bottom (Figure 2, [0033) on the boundary region i.e. the outer perimeter around the build region ([0033]); The laser has XY scanner, exposing the light with more intensity, can irradiate a  portion or partial cure the cross section forming the hatch area, subsequently as shown in the Figure-2, Yuan the  hatch area is less than the projected area which would be advantageous for producing complex shape objects reducing curing time. The energy beam is ultraviolet laser ([0012]), the wavelength of that kind of laser falls within the claimed range. Further, regarding the process is repeated until the object is built, Langer/Yuan disclose the steps of irradiation could be repeated for each layer to build the complete object (col 4, line 39-46). 
It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection; and the intense focused energy source to radiate light at the surface of the resin taught by Langer with that of Yuan’s transparent bottom window teaching to cure the resin in a hatch area of the cross section of the object for the purpose of designing more complex shape objects and avoid edge distortion (abstract, Yuan). 
Regarding claim 9, Langer discloses that the object is built on the build platform (Figure 2, col 1, line 53, platform- 4).
Regarding claim 10, Langer discloses that the wherein projecting light and irradiating causes the photopolymerizable material to polymerize (Figure 2, projecting light-16 illuminates the measurement arear-18).
Regarding claim 11, Langer discloses that the wherein projecting light and irradiating causes the photopolymerizable material to polymerize onto the build platform. (Figure 2, projecting light-16 illuminates the measurement arear-18)
Regarding claim 12, Langer is silent to transparent bottom widow for irradiation Yuan discloses that the wherein the tank comprises a bottom substrate from where the light is projected and the irradiated (Figure 2).
It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection; and the intense focused energy source to radiate light at the surface of the resin taught by Langer with that of Yuan’s transparent bottom window teaching to cure the resin as desired to build the object.
Regarding claim 13, Langer is silent to light projected using a DLP projector.  Yuan discloses that the light projected is from a digital light processing (DLP) projector (Figure 2, [0030]).
It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection by the DLP projector taught by Yuan for the purpose of desire properties in the curing.
Regarding claim 14, Langer is silent to transparent bottom widow for irradiation, Yuan discloses that the wherein the transparent window is located on the bottom of the tank (Figure 2).
It would have been obvious to further modify teachings of two energy sources where the UV radiation encompasses the broad area of projection; and the intense focused energy source to radiate light at the surface of the resin taught by Langer with that of Yuan’s transparent bottom window teaching to cure the resin as desired to build the object.
Regarding claim 19, combined Langer/Yuan disclose that the light beam from the energy source is ultraviolet light, and the UV wavelength falls in the range between 200nm-400nm and that the two light sources a DLP projector and a focused laser beam (Figure 2), the focused laser beam used by Langer could be ultraviolet matched with the sensitivity of the photohardenable composition (col 6, line 24-31), both the sources span the wavelength range 200-400 nm as desired for the purpose of producing different properties in the cured material.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langer et. al. (US 5460758)  in view of Yuan (US 20170326786) as applied above in Claim 1, further in view of Ishikawa et. al (US 20050191016).
Regarding claim 2, Langer/Yuan teaches two light sources, a DLP projector and a focused laser beam (Figure 2) as discussed in Claim 1. Langar fails to teach the use of a galvanometer for moving the laser beam in a controlled manner.  In the same field of endeavor pertaining to apparatus for additive manufacturing, Ishikawa discloses use of galvanometer for moving the laser beam in a controlled manner ([0014]; Figure 31].
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the combination of Claim 1, by the teachings of Ishikawa for the use of galvanometer controlling the reflection along the axes enhancing the scanning speed [[0014].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Langer et. al. (US 5460758)  in view of Yuan (US 20170326786) as applied above in Claim 5, further in view of El Siblani et. al (US 20110089610).

Regarding claim 6, Langer/Yuan disclose the radiation projected by the transparent window, but did not explicitly disclose that the pattern generator comprise of a digital mirror device (DMD). In the same filed of endeavor pertaining to the art of three dimensional printing, El Siblani disclose that the pattern generator comprise of a digital mirror device (DMD) placed along the path of the radiation projected by the projector ([0034, mirror-204]).

It would be obvious for one ordinary skilled in the art at the time of the applicant’s invention  to combine the teachings of Langer/Yuan with that of El SIblani’s DMD device for the purpose of better controlling the light projection during the curing of the material.

Claims 15 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Langer et. al. (US 5460758)  and Yuan et. al.  (US 20170326786 ), as applied above to claims 8 and 22 and in further view of Gervasi  (US 6641897).
Regarding claims 15 and 23, Langer/Yuan disclose the system of formation of three dimensional object by creating a cross-sectional pattern of the object to be formed at the surface by light source as in the rejections of Claim 8 but fails to teach that the outer perimeter of object has a dimension about 0.0001 to about 0.001 inches.
In the same field of endeavor pertaining to apparatus  for building 3 D objects using stereolithoghraphy, Gervasi discloses an object B which has inner (item 46) and outer (item 50) walls, typical dimensions of the inner and outer walls are in the range of 0.010 inches to 0.55 inches. (col 5, line 47, Figure 3). 
Gervasi explicitly does not teach that the outer perimeter of object has a dimensional accuracy about 0.0001 to about 0.001 inches.  However, it has been held n re Best, 195 USPQ 430, 433 (CCPA 1977). In this case, the wall dimensions are disclosed not specifically the perimeters of the walls, however it would be obvious for one ordinary skilled in the art to modify the perimeter of the walls as desired for the particular geometry of the object (col 5, line 46-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hendrik et. al. (US 20110101570).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774